NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3639-18T1

CALVIN BASS,

          Appellant,

v.

NEW JERSEY STATE PAROLE
BOARD,

     Respondent.
_____________________________

                    Submitted November 4, 2020 – Decided November 19, 2020

                    Before Judges Yannotti, Mawla, and Natali.

                    On appeal from the New Jersey State Parole Board.

                    John Vincent Saykanic, attorney for appellant.

                    Gurbir S. Grewal, Attorney General, attorney for
                    respondent (Melissa H. Raska, Assistant Attorney
                    General, of counsel; Suzanne Davies, Deputy Attorney
                    General, on the brief).

PER CURIAM
      Appellant Calvin Bass appeals from a March 27, 2019 final agency

decision by the New Jersey State Parole Board (Board), denying parole and

establishing a future eligibility term (FET) of sixty months. We affirm.

      We previously summarized the facts leading to Bass' incarceration when

we denied his fourth petition for post-conviction relief challenging his sentence

on novel statutory and other grounds. We stated:

            In March 1983, [Bass] and two other minors were
            arrested for entering the home of an elderly man and
            fatally beating him with a wooden nail-studded board
            to near decapitation, while he lay in bed. [Bass] was
            fourteen years and one month old at the time of the
            arrest. He was found in possession of the wooden
            board, as well as two color televisions and an eight-
            track player belonging to the victim.

                  Following a competency hearing, the Family Part
            judge granted the State's motion to waive jurisdiction
            pursuant to N.J.S.A. 2A:4A-26. Subsequently, a jury
            convicted [Bass] of first-degree felony murder,
            N.J.S.A. 2C:11-3(a)(3); second-degree burglary,
            N.J.S.A. 2C:18-2(b)(2); first-degree robbery, N.J.S.A.
            2C:15-1(b); second-degree aggravated assault, N.J.S.A.
            2C:12-1(b)(1); fourth-degree unlawful possession of a
            weapon, N.J.S.A. 2C:39-5(d); and third-degree
            possession of a weapon for an unlawful purpose,
            N.J.S.A. 2C:39-4(d).

            . . . [Bass'] aggregate sentence was life imprisonment
            with thirty-five years of parole ineligibility.

            [State v. Bass, 457 N.J. Super. 1, 4 (App. Div. 2018).]


                                                                           A-3639-18T1
                                       2
      In part, Bass claimed his sentence was illegal because he was rehabilitated

and the trial court's finding he could not be rehabilitated was erroneous. Id. at

7. We rejected the argument, concluding

            [Bass'] sentence is not illegal because he now claims to
            be rehabilitated as a result of his incarceration. We do
            not minimize [his] efforts to rehabilitate himself, which
            include: [his] role as president of the Lifers Group
            Juvenile Awareness Program, earning a GED high
            school equivalency diploma, and success in various
            institutional programs. However, consideration of
            these accomplishments is exclusively the province of
            the parole board and not a means of collateral attack on
            [Bass'] sentence—which has been affirmed on direct
            appeal.

            [Id. at 14.]

      Bass became parole eligible in July 2018. In May 2018, a two-member

panel issued a decision denying parole.        The panel noted the following

mitigating factors: Bass completed opportunities on community supervision

without violation; he participated in programs specific to his behavior and

institutional programs; institutional reports reflect institutional adjustment; he

had attempted to enroll in certain programs but was not admitted; and he had

achieved and maintained minimum custody status.

      However, the panel found there was a substantial likelihood Bass would

commit another crime if released on parole. It cited the following reasons for


                                                                          A-3639-18T1
                                        3
denying parole: the facts and circumstances of Bass' murder offense; his prior

offense record, which was extensive and repetitive; the increasingly serious

nature of his criminal record; his present incarceration for multiple offenses; his

commission of numerous serious infractions in prison; and his insufficient

problem resolution.

      An in-depth psychological evaluation of Bass was conducted three months

before the hearing. The evaluation noted, in discussing the murder, "Bass does

offer a sense of regret for his actions in participating in the crime but again

strongly denied that he struck this man as noted in the record, indicating this

came from his co-defendant in return for a lighter sentence." The evaluation

also noted Bass' "performance while on probation, community supervision as a

juvenile was described as poor and he has a prior escape charge."

      In assessing his risk of re-offense, the evaluation considered Bass'

strengths and resources against his risks and weaknesses. It noted he earned his

GED and worked responsibly during his incarceration, had family support,

showed increased support, despite denying "aspects of violent behaviors of the

[murder]" and denying a 2016 infraction, and was generally stable, productive,

and had no acute psychiatric concerns. However, the evaluation concluded Bass'

prognosis for re-offending was "medium" because of the


                                                                           A-3639-18T1
                                        4
           significant history of juvenile criminal behavior
           including violent acts culminating in a horrific,
           sadistically violent crime . . . . He has not worked or
           supported himself as an adult, having spent his entire
           adult life incarcerated. He did poorly when under
           community supervision and has a prior juvenile escape.
           He proved easily pliant to negative peer group exposure
           and comes from a high risk environment. He has
           significant substance abuse issues. He has a recent
           2016 infraction. Evidence of arrogant defiant and
           antisocial attitudes is noted beginning as a pre-
           adolescent although these appear somewhat
           behaviorally muted in recent years.

      The psychological testing conducted as part of the evaluation supported

these conclusions.   The evaluation described Bass' personality profile as

follows:

           When their lives are under control persons with this
           profile may be skillful in exploiting the goodwill of
           others. More characteristically, . . . [t]hey may feel
           unfairly treated and easily provoked to anger. Their
           façade of control and sociability may quickly give way
           to antagonistic and caustic comments, and they may
           obtain gratification by humiliating and dominating
           others. . . . Socially repugnant impulses . . . are likely
           to be discharged directly in precipitous ways, often
           without guilt.

           Deficient in deep feelings of loyalty and displaying an
           occasional indifference to truth, persons with this
           profile may successfully scheme beneath their veneer
           of civility. A guiding principle for these people is that
           of outwitting others, controlling and exploiting them
           before they control and exploit them. Carrying a chip-
           on-the-shoulder attitude, they may exhibit a readiness

                                                                        A-3639-18T1
                                       5
            to attack those they distrust. If they are unsuccessful in
            channeling these omnipresent aggressive impulses,
            their resentment may mount to period of manic
            excitement or into acts of brutal hostility.

      The evaluator concluded Bass was at "moderate risk for future violence if

released." The evaluator also found "[t]he likelihood of this inmate successfu lly

completing a projected term of parole is generally fair at best due to

constellations of risks and strengths previously identified."

      Based on the totality of the record, the panel concluded:

            [Bass] has progressed and his infractions have subsided
            to a great extent. But his understanding of criminal
            thinking remains limited. [Bass stated,] "I mean what's
            done is done. You know? A man was murdered. . . . I
            don't take pride in that, know what I mean." In speaking
            about programs, palliative care unfortunately has not
            appeared to have any impact on his ability to feel the
            pain of others.

      The matter was referred to a three-member panel to establish an FET

outside the regulatory guidelines. The panel established a sixty-month FET

based on Bass' lack of satisfactory progress in reducing the likelihood of future

criminal behavior. The panel determined the reasons for an FET outside the

presumptive guidelines included

            the facts and circumstances of the offenses. Namely
            that [Bass] and [his] accomplices participated in the
            beating death of an elderly victim during the course of
            burglarizing his residence . . . . [Bass'] prior offense

                                                                          A-3639-18T1
                                        6
            record is both extensive and repetitive . . . . [Bass was
            sentenced] for four offenses . . . . [Bass was] previously
            afforded community supervision as an alternative to
            incarceration . . . . [D]uring [Bass'] incarceration [he
            has] committed [twenty-two] infractions, four of which
            were asterisk (serious) infractions[1].

      The panel also based its decision on Bass' "lack [of] insight into [his]

criminal thinking and decision-making" and stated he minimized his conduct

and has "not sufficiently addressed [his] substance abuse problem." The panel

concluded Bass "overly emphasized that [his] accomplice initiated the offense

. . . [and o]nly when pressed on the issue, did [he] speak in a conciliatory

manner, noting that [he] did nothing to stop [his] co-defendant as he beat the

elderly victim causing his death." It further noted Bass "must gain a better

understanding as to why . . . [he] chose to willingly participate in the murder of

the victim. By focusing on specifics to [Bass'] own decision-making, the . . .

panel finds [Bass] will gain a better understanding why [he] behaved in the

manner that [he] did."

      Bass appealed to the full Board. He challenged the panel's findings that:

he failed to cooperate in his own rehabilitation; he would violate the conditions

of parole if release; and there was a substantial likelihood he would commit a


1
  Pursuant to N.J.A.C. 10A:4-4.1, asterisk infractions are "the most serious and
result in the most severe sanctions."
                                                                          A-3639-18T1
                                        7
crime if paroled. He argued the Board failed to provide him with a Board

representative to aid him in the hearing pursuant to N.J.A.C. 10A:71 -2.11, and

violated due process as a result; and a panel member violated the Board's code

of conduct by questioning Bass in an aggressive manner and preventing him

from answering a question.

      The Board affirmed. It addressed and rejected each of the arguments Bass'

counsel raised on his behalf. Regarding the claim the three-member panel failed

to consider mitigating factors favoring parole, the Board found "the . . . panel

did not make a determination that . . . Bass failed to cooperate in his own

rehabilitation or cite his failure to cooperate in his rehabilitation as a reason for

denial." The Board rejected Bass' argument that the record lacked evidence to

support the panel's finding there was a substantial likelihood Bass would commit

a crime if released on parole. The Board stated:

             Pursuant to N.J.A.C. 10A:71-3.11(b)(17), during the
             time of the hearing, the . . . panel may consider
             statements given by an inmate reflecting on the
             substantial likelihood that he will commit another
             crime. Based on . . . Bass' responses to questions posed
             by the . . . panel at the time of the hearing, the . . . panel
             appropriately determined that he exhibits insufficient
             problem resolution, specifically, that he lacks insight
             into his criminal behavior, minimizes his conduct and
             that his substance abuse problem has not been
             sufficiently addressed. The Board finds that . . . Bass


                                                                              A-3639-18T1
                                           8
            has been involved in treatment, but has gained little
            insight from these programs.

The Board recited all of Bass' mitigating efforts, but concluded

            program participation is one factor of many considered
            by the . . . panel and is not the only indicator of
            rehabilitation. Further, . . . Bass' program participation
            does not negate the fact that he still lacks insight into
            his criminal behavior and minimizes his conduct. The
            Board further notes that while acknowledging the
            serious consequences of his criminal activity is a step
            towards rehabilitation, it represents only an initial
            effort at rehabilitation. . . . Bass' admission of guilt may
            help him to develop insight into the causes of his
            criminal behavior, but does not equate to a change in
            his behavior. Therefore, in assessing . . . Bass' case, the
            Board concurs with the determination of the . . . panel
            that, based on the aggregate of all relevant factors, there
            is substantial likelihood that he will commit another
            crime if released on parole at this time.

      The Board also rejected Bass' argument that the panel failed to "establish

a nexus between the reasons for denial" and its finding there was a substantial

likelihood he will commit a crime if paroled. It concluded

            the . . . panel appropriately considered . . . Bass' entire
            record, including his prior criminal history, in making
            its determination on his suitability for parole. Of
            concern to the . . . panel was his three . . . prior
            adjudications including two . . . for [s]imple [a]ssault
            and that he was arrested and convicted of a new offense
            while on probation. . . . Bass has no employment
            history and a substance abuse history starting at age
            thirteen . . . . He committed twenty-two . . . infractions
            including four . . . asterisk infractions, the most recent

                                                                           A-3639-18T1
                                         9
            committed on August 29, 2016. The Board also finds
            that the . . . panel appropriately considered the facts and
            circumstances of his case, specifically that . . . Bass and
            his co-defendant bludgeoned to death an [eighty-three]-
            year-old handicapped man and burglarized his home.

      The Board rejected Bass' argument that he was denied a Board

representative to aid him during the hearing or that he was deprived of due

process. It found a parole counselor was present at the hearing to assist him and

he was afforded due process by virtue of the hearing and because

            [t]he . . . panel carefully and thoroughly reviewed all
            the reports contained in the file and based its decision
            on the totality of the information in the administrative
            record. . . . Bass was given the opportunity to meet with
            the . . . panel and to provide information during his
            hearing. The . . . panel based its decision to deny parole
            on the factors set forth in the statutory requirements and
            N.J.A.C. 10A:71-3.11.

      The Board rejected Bass' final argument the panel hearing became

contentious and he was not permitted to answer questions. It concluded

            [p]ursuant to N.J.A.C. 10A:71-3.11(b), . . . Bass was
            asked appropriate questions about his offenses in a
            professional manner and the . . . panel afforded him a
            significant opportunity to speak on several points. The
            Board further finds that the . . . panel listened to his
            answers as evidenced by the follow-up questions posed
            by the . . . panel.

      Bass raises the following arguments on appeal:



                                                                          A-3639-18T1
                                       10
POINT I:

MR. BASS SHOULD BE IMMEDIATELY PAROLED
AS THE DECISION OF THE FULL BOARD IS
ARBITRARY AND CAPRICIOUS, FAILED TO
CONSIDER MATERIAL FACTS, AND FAILED TO
DOCUMENT THAT A PREPONDERANCE OF THE
EVIDENCE    INDICATES   A  SUBSTANTIAL
LIKELIHOOD EXISTS THAT HE WILL COMMIT A
NEW CRIME IF RELEASED ON PAROLE.

POINT II:

THE BOARD'S DECISION IS ARBITRARY AND
CAPRICIOUS AS THE HEARING OFFICER/
BOARD PANEL VIOLATED WRITTEN BOARD
POLICY BY FAILING TO ESTABLISH A NEXUS
BETWEEN THE REASONS FOR DENIAL AND THE
CONCLUSION THAT THERE IS A SUBSTANTIAL
LIKELIHOOD THAT MR. BASS WILL COMMIT A
CRIME UNDER THE LAW OF THIS STATE IF
RELEASED ON PAROLE AT THIS TIME.

POINT III:

MR. BASS WAS DEPRIVED OF HIS RIGHT TO
PROCEDURAL DUE PROCESS DUE TO THE
BOARD'S VIOLATION OF WRITTEN BOARD
POLICY.

POINT IV:

AT    LEAST    ONE   BOARD    MEMBER
PARTICIPATING IN THE DELIBERATIONS OR
DISPOSITION OF THE CASE HAS FAILED TO
COMPLY WITH THE BOARD'S PROFESSIONAL
CODE OF CONDUCT.


                                          A-3639-18T1
                  11
            POINT V:

            THE PAROLE BOARD UTILIZED SUBJECTIVE
            PSYCHOLOGICAL TERMS SUCH AS "LACK OF
            INSIGHT," "REMORSE," AND "MINIMIZES
            CONDUCT" AS THE BASIS TO DENY PAROLE
            RENDERING        THE         DECISION
            UNCONSTITUTIONAL     ON    VAGUENESS
            GROUNDS.

      Where an appellant challenges the Board's findings, our review "focuses

upon whether the factual findings made by the Parole Board could reasonably

have been reached on sufficient credible evidence in the record." Trantino v.

N.J. State Parole Bd., 166 N.J. 113, 199 (2001) (citing Trantino v. N.J. State

Parole Bd., 154 N.J. 19, 24 (1998)). "To a greater degree than is the case with

other administrative agencies, the Parole Board's decision-making function

involves individualized discretionary appraisals." Id. at 201 (citing Beckworth

v. N.J. State Parole Bd., 62 N.J. 348, 358-59 (1973)). We "may overturn the

Parole Board's decisions only if they are arbitrary and capricious." Ibid.

"Arbitrary and capricious action of administrative bodies means willful and

unreasoning action, without consideration and in disregard of circumstances."
Ibid. (quoting Worthington v. Fauver, 88 N.J. 183, 204-05 (1982)). Specifically,

we must decide:

            (1) whether the agency's action violates express or
            implied legislative policies, i.e., did the agency follow

                                                                        A-3639-18T1
                                      12
            the law; (2) whether the record contains substantial
            evidence to support the findings on which the agency
            based its action; and (3) whether in applying the
            legislative policies to the facts, the agency clearly erred
            in reaching a conclusion that could not reasonably have
            been made on a showing of the relevant factors.

            [Trantino, 154 N.J. at 24.]

      Bass' arguments under points three and four lacks sufficient merit to

warrant discussion in a written opinion. R. 2:11-3(e)(1)(E). However, we add

the following comments. Having reviewed the transcript of the hearing, which

lasted nearly an hour and twenty minutes, it is clear to us, as it was to the Board,

that Bass was afforded due process. The lengthy hearing involved detailed

questioning by the panel and ample opportunity for Bass to answer questions.

Moreover, the panel members did not engage in unprofessional conduct. Rather,

the transcript reveals Bass had difficulty answering basic questions in a

forthright manner regarding his criminal and substance abuse history, the

murder, and infractions that occurred in prison, including one as recently as

2016. His conduct during the hearing mirrored the behavior observed during

the psychological evaluation.

      Regarding points one, two, and five, we reject Bass' arguments the Board

failed to make appropriate findings of fact and that its conclusion there was a

substantial likelihood Bass would commit a crime if paroled was arbitrary and

                                                                            A-3639-18T1
                                        13
capricious. The Board's decision is supported by sufficient credible evidence in

the record. R. 2:11-3(e)(1)(D).

      N.J.A.C. 10A:71-3.11(b) sets forth twenty three factors the Board may

consider in determining parole eligibility. "There is no requirement for the

Board to consider each and every factor enumerated . . . . Rather, the Board

must consider the factors applicable in each case." McGowan v. N.J. State

Parole Bd., 347 N.J. Super. 544, 561 (App. Div. 2002). The standard to be

applied is whether the preponderance of evidence indicates a substantial

likelihood the inmate will commit a crime if released on parole. Ibid. (citing

Trantino, 154 N.J. at 27); N.J.S.A. 30:4-123.53(a).

      The Board followed N.J.A.C. 10A:71-3.11(b) and considered: the facts

and circumstances of the murder; Bass' prior offense and criminal record; the

offenses he committed while incarcerated and on probation; and Bass'

insufficient problem resolution, specifically lack of insight into criminal

behavior, the minimization of his conduct, and failure to adequately address his

substance abuse problem. The Board reached this conclusion not only by relying

on Bass' institutionalization records, but also the psychological evaluation and

the record of the panel hearing. The evidence preponderated in favor of denying

parole and supported the sixty-month FET.         The Board's reasoning was


                                                                        A-3639-18T1
                                      14
supported by the credible evidence in the record and was not arbitrary or

capricious.

      Affirmed.




                                                                  A-3639-18T1
                                  15